DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 9/8/21, with respect to 101 rejections have been fully considered and are persuasive.  The 101 rejection of claims 35 and 36 has been withdrawn. 

Applicant’s arguments with respect to claims 1-16 and 3-36 and newly added limitations of “physical address (MAC) control signaling with activation/deactivation after third and fourth time interval” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

The claims recite a “predetermined third time interval” and a “predetermined fourth time interval”. It is unclear if these values are to be interpreted with an importance of sequence or any arbitrary value. No first or second time intervals have been established. Therefore the limitations are being interpreted as any amount of time.

Claims 2-6, 8, 9, 11-16 and 32-36 dependent on claims 1, 10 and 33 and are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-16 and 33-36  are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM, "Summary on Beam Management Offline", 2017 September 18th - 21st, 3GPP TSG RAM WG1 Meeting #90AH, Nagoya, Japan, (herein 3GPP), as disclosed in the IDS, and further in view of Kazmi (Pub No: 2009/0312023).


As to claim 1, 3GPP teaches a radio resource configuration method (3GPP, Pg. 3 Section 6 #1, a RRC configuration method), comprising: 
receiving configuration information for indicating to perform activation or deactivation of a radio resource configuration ((3GPP, Samsung Proposal 2, the RRC and MAC-CE signaling for using/activating certain configurations); 
wherein the radio resource configuration comprises a control resource set (CORESET) configuration and/or a quasi co-location (QCL) related configuration (3GPP, Samsung Proposal 2 and 3, the configuration is for signaling QCL reference and CORESET parameter); 
activating or deactivating the radio resource configuration according to the configuration information (3GPP, Samsung Proposal 2, the RRC and MAC-CE signaling for using/activating certain configurations).
3GPP does not explicitly teach related configuration, and the configuration information is sent through & physical address (MAC) control signaling: activating or deactivating the radio resource configuration according to the configuration information, wherein, the activating or deactivating the radio resource configuration according to the configuration information comprises: performing an operation of activating a corresponding radio resource configuration at a predetermined third time interval from reception of the configuration information.

	However, Kazmi teaches related configuration, and the configuration information is sent through & physical address (MAC) control signaling (Kazmi, [0068], the activating/deactivating command is sent via the MAC layer): activating or deactivating the radio resource configuration according to the configuration information (Kazmi, [0068], activating a resource (gap time resource) based on the command on/off), wherein, the activating or deactivating the radio resource configuration according to the configuration information comprises: performing an operation of activating a corresponding radio resource configuration at a predetermined third time interval from reception of the configuration information (Kazmi, [0068]-[0070] Fig 1, the commands are received, then the evaluation is made and the gap is activated “on” after a time period (1 measurment 2signalling 3gap on)) .
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of 3GPP and Kazmi to perform after a time interval because it is well known that configurations control activation of gaps for reliability (time intervals) (Kazmi, [0001][0020]).

As to claim 2, 3GPP teaches wherein the CORESET configuration is a configuration related to a signal parameter in a downlink control channel (3GPP, Samsung Proposal 3, the CORESET parameter is related to QI field in PDCCH); the signal parameter comprises at least one of: time, frequency, signal coding or signal space for signal receiving (3GPP, Samsung Proposal 3, the signal is a QI field with a DCI message which provides reference for receiving CSI-RS).

As to claim 3, 3GPP teaches wherein the CORESET configuration comprises at least one of: a beam identification (3GPP, Samsung Proposal 2, beam indication)

As to claim 4, 3GPP teaches wherein the configuration information comprises: an identification of the radio resource configuration, an activation or deactivation bit (3GPP, Samsung Proposal 3, CORESET parameter Y (bit) and QCL reference (identification of configuration) ; the activating or deactivating the radio resource configuration according to the configuration information comprises: performing activation of the radio resource configuration corresponding to the identification according to the activation bit; or, performing deactivation of the radio resource configuration corresponding to the (3GPP, Samsung Proposal 3, the parameter (bit) enables/disables inclusion of a configuration).

As to claim 5, 3GPP teaches wherein the configuration information comprises: a first time interval (3GPP, #3 Beam Indication, the parameters include minimum time between CSI-RS); the activating or deactivating the radio resource configuration according to the configuration information comprises: performing an operation of activating a corresponding radio resource configuration after the first time interval from reception of the configuration information (3GPP, #3 Beam Indication, the minimum time passes and then beam management and DCI occurs)

As to claim 6, 3GPP teaches wherein the configuration information comprises: a first timer (3GPP, #3 Beam Indication, the parameters include minimum time between CSI-RS); the activating or deactivating the radio resource configuration according to the configuration information comprises: initiating the first timer after deactivating a corresponding radio resource configuration or receiving the configuration information for indicating to perform deactivation of the corresponding radio resource configuration (3GPP, #3 Beam Indication, the minimum time passes and then beam management and DCI occurs (next configuration update))

As to claim 8, 3GPP teaches wherein, the activating or deactivating the radio resource configuration according to the configuration information comprises: initiating a predetermined third timer after deactivating a corresponding radio resource configuration or receiving the configuration information for indicating to perform deactivation of the corresponding radio resource configuration (3GPP, #3 Beam Indication, the minimum time passes and then beam management and DCI occurs (next configuration update))

As to claim 9, 3GPP teaches wherein, receiving the configuration information through at least one of the following protocols: a media access control layer protocol (3GPP, Samsung Proposal 2 and 3, MAC CE)

As to claim 10, 3GPP teaches a radio resource configuration method (3GPP, Pg. 3 Section 6 #1, a RRC configuration method), comprising: 
sending configuration information for indicating to perform activation or deactivation of a radio resource configuration ((3GPP, Samsung Proposal 2, the RRC and MAC-CE signaling for using/activating certain configurations); 
wherein the radio resource configuration comprises a CORESETI configuration and/or a quasi co-location (QCL) related configuration (3GPP, Samsung Proposal 2 and 3, the configuration is for signaling QCL reference and CORESET parameter).

3GPP does not explicitly teach related configuration, and the configuration information is sent through & physical address (MAC) control signaling: activating or deactivating the radio resource configuration according to the configuration information, wherein, the activating or deactivating the radio resource configuration according to the configuration information comprises: performing an operation of activating a corresponding radio resource configuration at a predetermined third time interval from reception of the configuration information.

	However, Kazmi teaches related configuration, and the configuration information is sent through & physical address (MAC) control signaling (Kazmi, [0068], the activating/deactivating command is sent via the MAC layer): activating or deactivating the radio resource configuration according to the configuration information (Kazmi, [0068], activating a resource (gap time resource) based on the command on/off), wherein, the activating or deactivating the radio resource configuration according to the configuration information comprises: performing an operation of activating a corresponding radio resource configuration at a predetermined third time interval from reception of the configuration information (Kazmi, [0068]-[0070] Fig 1, the commands are received, then the evaluation is made and the gap is activated “on” after a time period (1 measurment 2signalling 3gap on)) .
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of 3GPP and Kazmi to perform after a time interval because it is well known that configurations control activation of gaps for reliability (time intervals) (Kazmi, [0001][0020]).

As to claim 11, 3GPP teaches wherein the CORESET configuration is a configuration related to a signal parameter in a downlink control channel (3GPP, Samsung Proposal 3, the CORESET parameter is related to QI field in PDCCH); the signal parameter comprises at least one of: time, frequency, signal coding or signal space for signal receiving (3GPP, Samsung Proposal 3, the signal is a QI field with a DCI message which provides reference for receiving CSI-RS).

As to claim 12, 3GPP teaches wherein the CORESET configuration comprises at least one of: a beam identification (3GPP, Samsung Proposal 2, beam indication).

As to claim 13, 3GPP teaches wherein the configuration information comprises: an identification of the radio resource configuration, which is used to indicate the radio resource configuration to be activated or deactivated (3GPP, Samsung Proposal 3, CORESET parameter (identification of configuration); an activation or deactivation bit, which is used to indicate performing an activation or deactivation operation(3GPP, Samsung Proposal 3, CORESET parameter Y (bit) and QCL reference (identification of configuration).

As to claim 14, 3GPP teaches wherein the configuration information comprises: a first time interval which is used to indicate performing (3GPP, #3 Beam Indication, the parameters include minimum time between CSI-RS), after the first time interval from reception of the configuration information, an operation of activating a corresponding radio resource configuration (3GPP, #3 Beam Indication, the minimum time passes and then beam management and DCI occurs).

As to claim 15, 3GPP teaches wherein the configuration information comprises: a first timer (3GPP, #3 Beam Indication, the parameters include minimum time between CSI-RS)which is used to indicate initiating the first timer after deactivating a corresponding radio resource configuration (3GPP, #3 Beam Indication, the minimum time passes and then beam management and DCI occurs (next configuration update)).

As to claim 16, 3GPP teaches wherein, sending the configuration information through at least one of the following protocols: a media access control layer protocol (3GPP, Samsung Proposal 2 and 3, MAC CE)

As to claim 33, 3GPP teaches a user-side device, comprising: a storage, a processor, and a radio resource configuration (3GPP, Pg. 3 Section 6 #1, a UE with processor memory) program stored on the storage and capable of running on the processor, the radio resource configuration program implements, when executed by the processor, the following steps of a radio resource configuration method (3GPP, Pg. 3 Section 6 #1, a RRC configuration method); 
receiving configuration information for indicating to perform activation or deactivation of a radio resource configuration (3GPP, Samsung Proposal 2, the RRC and MAC-CE signaling for using/activating certain configurations); 
(3GPP, Samsung Proposal 2 and 3, the configuration is for signaling QCL reference and CORESET parameter); 
activating or deactivating the radio resource configuration according to the configuration information (3GPP, Samsung Proposal 2, the RRC and MAC-CE signaling for using/activating certain configurations).  
3GPP does not explicitly teach related configuration, and the configuration information is sent through & physical address (MAC) control signaling: activating or deactivating the radio resource configuration according to the configuration information, wherein, the activating or deactivating the radio resource configuration according to the configuration information comprises: performing an operation of activating a corresponding radio resource configuration at a predetermined third time interval from reception of the configuration information.

	However, Kazmi teaches related configuration, and the configuration information is sent through & physical address (MAC) control signaling (Kazmi, [0068], the activating/deactivating command is sent via the MAC layer): activating or deactivating the radio resource configuration according to the configuration information (Kazmi, [0068], activating a resource (gap time resource) based on the command on/off), wherein, the activating or deactivating the radio resource configuration according to the configuration information comprises: performing an operation of activating a corresponding radio resource configuration at a predetermined third time interval from reception of the configuration information (Kazmi, [0068]-[0070] Fig 1, the commands are received, then the evaluation is made and the gap is activated “on” after a time period (1 measurment 2signalling 3gap on)) .


As to claim 34, 3GPP teaches a network-side device, comprising: a storage, a processor. and a radio resource configuration program (3GPP, Beam Measurement and Reporting Section, gNB) stored on the storage and capable of running on the processor, the radio resource configuration program implements, when executed by the processor, the steps of the radio resource configuration method according to claim 10 (See citations for claim 10).  

As to claim 35, 3GPP teaches a computer readable storage medium storing a radio resource configuration program thereon, the radio resource configuration program implements, when executed by a processor, the steps of the radio resource configuration method according to claim 1 (See citations for claim 1).

As to claim 36, 3GPP teaches a computer readable storage medium storing a radio resource configuration program thereon, the radio resource configuration program implements, when executed by a processor, the steps of the radio resource configuration method according to claim 10 (See citations for claim 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeon et al (Pub No: 2019/0075589)
Lohr et al (Patent No: 7,894,444).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469